Citation Nr: 0808243	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to service connection for a left leg 
disorder.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for coronary artery disease with status post 
coronary artery bypass graft.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1960 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama dated September 2002 and January 2004.  

In November 2007, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issues of entitlement to service connection for a left 
leg disorder and entitlement to compensation under 38 U.S.C. 
§ 1151 are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2007, at a hearing before the Board, and 
prior to the promulgation of a decision in the appeal, the 
appellant requested on the record that the appeals for 
service connection for a left foot disorder, a left shoulder 
disorder, hemorrhoids, and a left wrist disorder be 
withdrawn.

2.  There is no evidence of hearing loss during service or 
during the first year after separation from service.  The 
veteran's hearing was normal on separation examination.  

3.  The veteran testified that he was first tested for 
hearing loss in 1977 and that prior to this he did not have 
symptoms of hearing loss.  He indicates that those medical 
records are unavailable.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issues of service connection for a left 
foot disorder, a left shoulder disorder, hemorrhoids, and a 
left wrist have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive 

Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  At 
the November 2007 hearing, the appellant, on the record, 
withdrew his appeals for service connection for a left foot 
disorder, a left shoulder disorder, hemorrhoids, and a left 
wrist disorder.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals with 
respect to these issue and they are dismissed.

II.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of letters 
to the appellant in September 2001 and October 2003.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim for hearing loss and of the 
appellant's and VA's respective duties for obtaining 
evidence.  While the letters did not explicitly ask that the 
appellant provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), he was 
repeatedly advised of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in his possession.  While the October 
2003 letter was issued after the rating decision, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement is harmless error. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any Agency of 
Original Jurisdiction (AOJ) action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice does not nullify the 
rating action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, after the notice was 
provided, the case was readjudicated and supplemental 
statements of the case were provided to the appellant in May 
2005 and September 2005.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information has not been provided.  However, since service 
connection for right ear hearing loss is being denied the 
downstream issues of effective date and disability rating 
need not be addressed.  

With respect to the claim for service connection for right 
ear hearing loss, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, a VA examination has not been 
accorded to the veteran; however none is required.  There is 
no evidence of record which intimates that any current heart 
hearing loss had its onset in, or is related to, service.  
Additionally, VA treatment records have been obtained.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private and VA medical 
treatment records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for right ear hearing loss.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Other organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if they become 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims that he incurred right hear hearing loss 
during active service.  He claims he experienced acoustic 
trauma from a grenade explosion during training.  Review of 
the veteran's service medical records does not reveal any 
complaints of, or treatment for hearing loss during service.  
Separation examination of the veteran was conducted in April 
1962 and revealed normal hearing as determined by whispered 
voice and spoken voice testing.  Physical examination of the 
veteran's ears and ear drums also revealed normal findings 
without any abnormalities noted by the examining physician.  

In November 2007, the veteran presented sworn testimony 
before the undersigned Veterans Law Judge.  He testified that 
he was exposed to the noise of a close grenade explosion 
during training in service.  However, he also testified that 
he was first identified with hearing loss in 1977, but that 
he has never had any additional testing for hearing loss 
since that time.  He also testified that he didn't have any 
current medical evidence showing hearing loss and that he did 
not think that he or any family members noted any symptoms of 
hearing loss during service or within the first year of his 
separation from service.  Also, the primary symptom that the 
veteran indicated he had was periodic tinnitus, ringing in 
the ears, rather than hearing loss.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss.  The veteran 
has not submitted any medical evidence showing a hearing loss 
disability.  He has been informed of the need for this 
evidence and was provided additional time after the 2007 
hearing to obtain and submit this evidence.  Review of the 
veteran's testimony reveals that the first medical evidence 
of hearing loss might date from 1977, but that evidence is 
unavailable.  Even assuming that this is the date that 
hearing loss was medically identified, it is over 15 years 
after the veteran separated from service.  Moreover, the 
veteran's service medical records do not show the presence of 
hearing loss during service or upon separation.  Accordingly, 
service connection for right ear hearing loss must be denied.  


ORDER

The appeals for service connection for a left foot disorder, 
a left shoulder disorder, hemorrhoids, and a left wrist 
disorder are dismissed.  

Service connection for right ear hearing loss is denied.  


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Notice that meets the requirements of 
Dingess/Hartman should be provided on remand.

The veteran claims entitlement to service connection for a 
left leg disability.  Even with his November 2007 hearing 
testimony, his current claim for service connection remains 
vague at best.  However, a September 1960 service medical 
record does indicate treatment for a "sore l[ef]t leg."  A 
VA examination has not been conducted.  This should be done.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

With respect to the veteran's claims related to coronary 
artery disease and a left leg disorder, the veteran's current 
VA treatment records should also be obtained.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should also 
attempt to obtain private medical records pertaining to 
assessment and treatment of coronary artery disease that are 
dated since July 2003.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for both the issue of service 
connection for a left leg disorder and 
for compensation under 38 U.S.C. § 1151 
for coronary artery disease.  

2.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from 
October 6, 2003, to the present.  

3.  The RO should contact the veteran 
to obtain the names and addresses of 
all medical providers he has seen for 
treatment and assessment of his 
coronary artery disease since July 
2003.  Provided that the veteran 
provides the necessary release forms, 
the RO must attempt to obtain the 
identified medical treatment records.  

4.  The veteran should be accorded an 
examination for a left leg and left knee 
disability.  The report of examination 
should include a detailed account of all 
manifestations of left leg and left knee 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the medical evidence of record with 
emphasis on the veteran's service medical 
records.  The examiner is requested to 
offer an opinion, if possible, as the 
etiology of any current left leg or left 
knee disorder.  Specifically, is it as 
least as likely as not that any current 
left leg or left knee disorder is related 
to the veteran's military service or his 
left leg pain in 1960 during service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


